Keefe, Judge:
This appeal for a reappraisement involves the export value •of certain hula costumes imported from Papeete, Tahiti. These costumes were invoiced at U. S. $1.20 per set and entered and appraised at U. S. $2 per set.
At the trial it was established without contradiction that the export value ■of the merchandise was $1.20 per set rather than $2 per set, and that the foreign value thereof was no higher.
In view of the uncontradicted evidence I therefore find that the export value •of the merchandise herein at the time of shipment of the merchandise from Papeete, Tahiti, was $1.20 per set. Judgment will therefore be entered accordingly.